Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 1 of 48




                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF LOUISIANA

                                                  §
   IN RE:                                         §           CASE NO: 19-12337
                                                  §
   ROYAL ALICE PROPERTIES, LLC,                   §           CHAPTER 11
                                                  §
         DEBTOR.                                  §           SECTION A
                                                  §
                                                  §
   ARROWHEAD CAPITAL FINANCE, LTD,                §
                                                  §
            PLAINTIFF,                            §
                                                  §           ADV. NO. 20-1022
   V.                                             §
                                                  §
   ROYAL ALICE PROPERTIES, LLC,                   §
                                                  §
            DEFENDANT.                            §

                                       ORDER & REASONS

            Before the Court is (1) Debtor Royal Alice Properties LLC’s Motion and Incorporated

   Memorandum To Dismiss Complaint of Arrowhead Finance Capital Ltd. (the “Motion To

   Dismiss”), [ECF Doc. 11], the Opposition filed thereto by Arrowhead Finance Capital Ltd.

   (“Arrowhead”), [ECF Doc. 15], the Reply Brief filed by Royal Alice Properties, LLC (the

   “Debtor” or “Defendant”) in support of the Motion To Dismiss, [ECF Doc. 22], and Objections of

   Plaintiff Arrowhead Capital Finance, Ltd. to Unsupported and False Purported “Fact”

   Statements in Debtor Royal Alice Properties, LLC’s Reply Memorandum, (the “Sur-Reply”), [ECF

   Doc. 25 & 50]; (2) Debtor Royal Alice Properties LLC Request for Judicial Notice (the “Debtor’s

   Request for Judicial Notice”), [ECF Doc. 12], and the Opposition filed thereto by Arrowhead,

   [ECF Doc. 19], as well as Plaintiff Arrowhead Capital Finance, Ltd.’s Request for Judicial Notice

   (“Arrowhead’s Request for Judicial Notice”), [ECF Doc. 17], and Debtor Royal Alice Properties

   LLC’s (A) Supplemental Request for Judicial Notice; (B) Response to Objection of Arrowhead

                                                  1
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 2 of 48




   Capital Finance to Debtor’s Request for Judicial Notice and (C) Response to Arrowhead’s Request

   for Judicial Notice, [ECF Doc. 21]; and (3) Debtor Royal Alice Properties LLC’s Motion To Strike

   Improper Sur-Reply Filed by Arrowhead Capital Finance Ltd. (the “Motion To Strike”) [ECF Doc.

   28], and the Opposition filed thereto by Arrowhead, [ECF Doc. 33 & 37].

          This Court heard oral argument on the above-listed motions on July 8, 2020. Having

   considered the pleadings, the arguments of the parties, and applicable law, the Court GRANTS IN

   PART and DENIES IN PART the Debtor’s Request for Judicial Notice and GRANTS IN PART

   and DENIES IN PART Arrowhead’s Request for Judicial Notice; GRANTS IN PART and

   DENIES IN PART the Motion To Dismiss, and GRANTS the Debtor’s Motion To Strike.

                                  JURISDICTION AND VENUE

          This Court has jurisdiction to grant the relief provided for herein pursuant to 28 U.S.C.

   § 1334(b). The matters presently before the Court constitute core proceedings commenced

   pursuant to Rule 7001 of the Federal Rules of Bankruptcy Procedure that this Court may hear and

   determine on a final basis under 28 U.S.C. §§ 157(b)(2)(A), (H), (K) & (O). The venues of Royal

   Alice Property, LLC’s chapter 11 case and the related adversary proceeding are proper under 28

   U.S.C. §§ 1408 and 1409(a).

                                    PROCEDURAL HISTORY

          The Debtor filed a voluntary petition for bankruptcy relief under chapter 11 of the

   Bankruptcy Code on August 29, 2019. [Case No. 19-12337, ECF Doc. 1]. The Debtor’s only

   assets consist of three real estate properties in the French Quarter neighborhood in New Orleans,

   Louisiana: (a) 900–902 Royal Street; (b) 906 Royal Street, Unit E; and (c) 910–912 Royal Street,

   Unit C. [Case No. 19-12337, ECF Doc. 2]. Only two creditors have filed proofs of claim against

   the Debtor’s estate. One of those creditors, Arrowhead, filed a proof of claim for $1 million and



                                                  2
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 3 of 48




   also initiated the above-captioned adversary proceeding, alleging in both that the Debtor is liable

   under alter-ego and/or single-business-enterprise theories, among others, for the unsatisfied

   obligations of several non-debtor affiliates of the Debtor against which Arrowhead has obtained

   money judgments. 1

           The Debtor filed the Motion To Dismiss on April 22, 2020, pursuant to Rule 12(b)(6) of

   the Federal Rules of Civil Procedure and filed Debtor’s Request for Judicial Notice, asking this

   Court to take judicial notice of seven exhibits attached to its Motion To Dismiss. Arrowhead

   opposed the Debtor’s Motion To Dismiss, as well as the Debtor’s Request for Judicial Notice, and

   filed its own Request for Judicial Notice, asking this Court to take judicial notice of two exhibits

   attached to its opposition to the Motion To Dismiss. The Debtor filed a reply brief in support of

   its own Request for Judicial Notice and responding to the Arrowhead Request for Judicial Notice.

   After the Debtor filed a Reply Brief in support of its Motion To Dismiss, [ECF Doc. 22],

   Arrowhead filed the Sur-Reply. The Debtor filed its Motion To Strike the Sur-Reply filed by

   Arrowhead, which Arrowhead opposed.

                FACTS AS ALLEGED BY ARROWHEAD IN THE COMPLAINT

           A. Arrowhead Obtained Judgments Against the Seven Arts Companies

           On April 13, 2020, Arrowhead filed a 61–page Verified Complaint, attaching 39 exhibits.

   [ECF Doc. 3]. The Complaint seeks to hold the Debtor liable for debts owed to Arrowhead by


   1
            On March 5, 2020, the Debtor objected to Arrowhead’s Proof of Claim No. 1 (the “Contested
   Matter”). [Case No. 19-12337, ECF Doc. 104]. Arrowhead filed a response to the Debtor’s claim objection,
   [Case No. 19-12337, ECF Doc. 122], and the Debtor filed a Reply Brief, [Case No. 19-12337, ECF Doc.
   124]. This Court held a hearing on the Contested Matter on April 8, 2020, allowed Arrowhead the
   opportunity to file a sur-reply, and took the matter under advisement. [Case No. 19-12337, ECF Doc. 129].
   On April 16, 2020, this Court issued an Order pursuant to Federal Rule of Civil Procedure 42 and
   Bankruptcy Rule 7042, consolidating the Contested Matter and the adversary proceeding initiated by
   Arrowhead, finding that the transactions, facts, and circumstances underlying the Contested Matter arise
   from the same common nucleus of operative fact and factually and legally overlap substantially, if not
   entirely, with the claims alleged in the adversary proceeding. [Case No. 19-12337, ECF Doc. 151].

                                                      3
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 4 of 48




   certain non-debtor affiliates of the Debtor (collectively, the “Seven Arts Companies”).

   Specifically, Arrowhead obtained two money judgments: (i) one awarded by the Supreme Court

   of the State of New York, New York County against Seven Arts Filmed Entertainment Limited,

   Seven Arts Pictures Inc., Deal Investments LLC, Deal Productions LLC, Rectifier Productions

   LLC, and Pool Hall Productions LLC in the amount of $2,496,159.50, plus 9% interest per annum

   from October 10, 2012, until paid (the “NY State Court Judgment”); and (ii) the second by the U.S

   District Court for the Southern District of New York (“SDNY”) against Seven Arts Entertainment

   Inc. and Seven Arts Filmed Entertainment Louisiana LLC in the amount of $1,933,809, plus 9%

   interest per annum from January 3, 2020, until paid (the “NY Federal Court Judgment”) (together

   with the NY State Court Judgment, the “Judgments”). Arrowhead recorded the NY State Court

   Judgment in Louisiana on May 2, 2014, and the NY Federal Court Judgment in Louisiana on

   January 31, 2020. See Compl. ¶¶ 27 & 43 & Exs. 1 and 2A.

          The Judgments stemmed from the business relationship between Arrowhead’s predecessor,

   Arrowhead Consulting Group, Inc. (“ACG”) and certain of the Seven Arts Companies, all of which

   are affiliates of and are controlled by Peter Hoffman, who is married to Susan Hoffman, the sole

   member of the Debtor, and who, Arrowhead alleges, actually controls the Debtor. See Compl.

   ¶¶ 11–12, 15–18, 32. Memorialized in a promissory note and a Master Agreement, ACG agreed

   to finance movie productions of the Seven Arts Companies and, in exchange, each of the Seven

   Arts Companies granted a continuing first priority perfected security interest in certain collateral,

   including, but not limited to: distribution fees payable in connection with certain films; the Seven

   Arts Companies’ rights, title, and interest in and to certain screenplays, scripts, and domestic and

   foreign copyrights; 8.1 million shares of one of the Seven Arts Companies; and a junior security

   interest in an affiliate’s film library (collectively, the “Collateral”). See Compl. ¶¶ 18, 22–23 &



                                                    4
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 5 of 48




   Exs. 2B & 3 (the “Master Agreement”). Pursuant to the Master Agreement, all proceeds of the

   Collateral (“Collateral Proceeds”) were to be deposited by the Seven Arts Companies in an account

   at Chase Manhattan Bank, New York, in trust for the sole benefit ACG, and, later, Arrowhead (the

   “Trust Account”). See Compl. ¶¶ 19, 24 & Ex. 3, § 5.3. The Master Agreement contained a

   choice-of-law provision, indicating that it “shall be governed by and construed in accordance with

   the laws of the State of New York,” and a venue provision that stated that the parties to the

   agreement “irrevocably submit to the jurisdiction of the state and federal courts located in the

   Borough of Manhattan, The City of New York, in the State of New York, for the resolution of any

   and all disputes arising hereunder.” Master Agreement, § 9.5.5.

          In time, the relationship soured and on May 5, 2010, Arrowhead filed suit in New York

   state court, alleging breach of and default under the promissory note, the Master Agreement, and

   related documents for failing to pay monies due and payable to Arrowhead (the “NY State Court

   Action”). See Compl. § 26. Throughout the NY State Court Action and afterward, the Seven Arts

   Companies refused to provide Arrowhead an accounting or other information regarding the

   Collateral Proceeds that they were required to hold in trust and remit to Arrowhead. See Compl.

   § 28. Ultimately, Arrowhead obtained the NY State Court Judgment; however, while the NY State

   Court Action progressed, Peter Hoffman transferred or arranged the transfer of the assets of certain

   of the Seven Arts Companies to a newly created affiliate, Seven Arts Entertainment, Inc., leaving

   the parties to the Master Agreement judgment proof. See Compl. ¶ 29.

          In July 2014, Arrowhead filed suit in the SDNY (the “SDNY Action”) against Seven Arts

   Entertainment, Inc., and, thereafter, Seven Arts Entertainment, Inc. transferred its assets to its

   affiliate, Seven Arts Filmed Entertainment Louisiana, LLC, of which Peter Hoffman was the sole

   managing member. See Compl. ¶¶ 30–33 & Ex. 8. Arrowhead then joined Seven Arts Filmed



                                                    5
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 6 of 48




   Entertainment Louisiana, LLC in the suit against Seven Arts Entertainment, Inc., and eventually

   obtained the NY Federal Court Judgment, in which the SDNY found that Arrowhead had proven

   “de facto merger[s]” between Seven Arts Entertainment, Inc., see Compl. ¶ 31, and at least one of

   the Seven Arts Companies as well as between Seven Arts Entertainment, Inc. and Seven Arts

   Filmed Entertainment Louisiana, LLC, see Compl. ¶¶ 43–44 & Ex. 2B. The SDNY held those

   defendants jointly and severally liable with certain of the Seven Arts Companies that were parties

   to the Master Agreement and judgment debtors under the NY State Court Judgment. See Compl.

   ¶¶ 43–44 & Ex. 2B.

          As with the NY State Court Action, the defendants to the SDNY Action, all entities

   controlled by Peter Hoffman, refused to provide bank statements or other records that would

   account for the Collateral Proceeds that were to be deposited in trust and paid to Arrowhead under

   the Master Agreement.      See Compl. ¶ 37.      The SDNY held Peter Hoffman, Seven Arts

   Entertainment, Inc., and Seven Arts Filmed Entertainment Louisiana, LLC in contempt for failure

   to provide an accounting and ordered that they pay sanctions to Arrowhead. See Compl. ¶ 40.

   Arrowhead alleges that Peter Hoffman and the Seven Arts Companies have never paid any of the

   Judgments or sanctions, nor have they purged their contempt. See Compl. ¶ 40. Relying on bank

   statements obtained through Arrowhead’s own efforts, the SDNY found that funds held by Seven

   Arts Entertainment, Inc., and Seven Arts Filmed Entertainment Louisiana, LLC, included

   Collateral Proceeds that should have been placed in trust and paid to Arrowhead, but had instead

   been used by Peter Hoffman for his own benefit. See Compl. ¶¶ 37–42.

          Through post-judgment discovery of third parties, Arrowhead discovered that the Seven

   Arts Companies (now including Seven Arts Entertainment, Inc and Seven Arts Filmed

   Entertainment Louisiana LLC) continued to earn income from their interests in the Collateral, see



                                                   6
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 7 of 48




   Compl. ¶ 50 & Exs. 7–9D, but they did not deposit those proceeds in the Trust Account or

   otherwise pay Arrowhead pursuant to the Judgments, see Compl. ¶¶ 46. To date, none of the Seven

   Arts Companies or their affiliates, such as another of Peter Hoffman’s companies, PicturePro, LLC

   (“PicturePro”), have provided financial information or an accounting of the Collateral Proceeds

   that were to be deposited in trust and paid to Arrowhead; rather, Arrowhead alleges that Peter

   Hoffman, his family members, and representatives have stymied all requests for information and

   an accounting. See Compl. ¶¶ 80–87.

          B. Peter Hoffman and His Family Have Diverted Proceeds of the Collateral Owed to
             Arrowhead for Their Own Benefit

          According to the Complaint, Peter Hoffman and his immediate family have exercised

   dominion and control over the Seven Arts Companies, as well as other non-debtor affiliates. See

   Compl. ¶¶ 32–36 & Ex. 8. They have not observed corporate formalities among those affiliates,

   have commingled funds among the accounts of the affiliates, and have paid their personal expenses

   and other obligations from Collateral Proceeds that should have been deposited in trust for the

   benefit of Arrowhead. See Compl. ¶¶ 34–36, 46.

          One of those non-debtor affiliates that received transfers from the Seven Arts Companies

   is Leeway Properties, Inc. (“Leeway”), a Louisiana corporation. See Compl. ¶¶ 8, 65. As reported

   on his Louisiana state tax returns, as of 2008, Peter Hoffman owned 100% of the interest in

   Leeway; from 2009 to 2011, Peter Hoffman reported holding at least a 50% interest in Leeway.

   See Compl. ¶¶ 10, 62, 64 & Ex. 19A. Since 2008, Peter Hoffman served as Leeway’s President,

   Vice President, Secretary, and bank signatory; he and the staff of the Seven Arts Companies,

   located in Los Angeles, maintained Leeway’s books and records and managed its business. See

   Compl. ¶¶ 9, 62 & Exs. 19B–19D.




                                                  7
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 8 of 48




          At some time prior to 2009, Peter and/or Susan Hoffman began purchasing various

   properties located on Royal Street in New Orleans (the “Royal Street Properties”) and owned them

   individually. See Compl. ¶¶ 51–52, 55–60 & Exs. 10–16. The Seven Arts Companies paid for all

   expenses for the Royal Street Properties. See Compl. ¶ 61. At some point, as creditors pursued

   claims against Peter Hoffman, the Hoffmans transferred their ownership of the Royal Street

   Properties to Leeway to disguise Peter’s personal ownership of those Properties. See Compl. ¶ 62.

   Despite transferring their ownership interests of the Royal Street Properties, the Hoffmans and the

   Seven Arts Companies continued to manage those Properties and Leeway and the Hoffmans, as

   co-directors of Leeway, authorized Leeway to borrow money and grant mortgages on those

   Properties. See Compl. ¶¶ 62 & n.7, 63 & Ex. 18. During the period of August 2008 through

   January 2011, Peter Hoffman transferred or caused to be transferred more than $3 million from

   the Seven Arts Companies to Leeway. See Compl. ¶ 65–66 & Ex. 20.

          Another of those non-debtor affiliates that received transfers from the Seven Arts

   Companies is PicturePro, of which Peter Hoffman and Seven Arts Entertainment, Inc., are

   members. See Compl. ¶¶ 17, 50 & Ex. 8. At some point between January 1, 2016, and December

   31, 2017, Seven Arts Entertainment, Inc. transferred all of its rights and interests to PicturePro.

   See Compl. Ex. 8. On January 1, 2019, Peter Hoffman, as the authorized representative of Seven

   Arts Entertainment, Inc., and Seven Arts Filmed Entertainment Louisiana LLC, instructed that

   certain Collateral Proceeds be remitted by the distributor to PicturePro instead of Seven Arts

   Entertainment, Inc., and Seven Arts Filmed Entertainment Louisiana LLC. See Compl. ¶¶ 17, 50

   & Ex. 8.




                                                   8
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 9 of 48




          C. The Debtor Has Received Transfers of Collateral Proceeds Owed to Arrowhead

          During the period between August 2008 and January 2011 when Peter Hoffman transferred

   or caused to be transferred more than $3 million from the Seven Arts Companies to Leeway, see

   Compl. ¶ 65, the operation of Leeway by Peter and Susan Hoffman became the subject of litigation

   in the U.S. District Court for the Eastern District of Louisiana (the “EDLA”). Jonesfilm, a

   judgment creditor of Peter Hoffman and NTTS Productions Ltd. (another of Hoffman’s affiliated

   entities) learned through SEC filings that Hoffman and his co-judgment corporate debtors

   (controlled by Hoffman) owned and controlled several Louisiana limited liability companies and

   that Hoffman had transferred millions of dollars to and through the Louisiana companies. See

   Compl. ¶¶ 66–67, 69 & Ex. 22. Jonesfilm filed suit in the EDLA to enforce its California

   judgments that had been recognized in Louisiana against assets of Peter Hoffman and the co-

   judgment corporate debtors. See Compl. ¶¶ 66–67, 69 & Ex. 22.

          In November 2011, the EDLA held Hoffman, his co-judgment corporate debtors, and their

   affiliated garnishees—including Leeway—in contempt and ordered Hoffman and Leeway to turn

   over approximately $174,000 of garnished funds that Leeway had wrongfully transferred to and

   for Hoffman and his co-judgment corporate debtors. See Compl. ¶¶ 67, 69 & Ex. 22. A week

   after the EDLA issued those orders, Peter and Susan Hoffman created Royal Alice Properties,

   LLC, the Debtor in this bankruptcy proceeding, to which they transferred all assets of Leeway,

   including certain Royal Street Properties. See Compl. ¶¶ 63, 68–70 & Ex. 22. That transfer was

   made without consideration, rendering Leeway judgment proof. See Compl. ¶¶ 68–70 & Ex. 22.

   The Hoffmans’ transfer of Leeway’s assets to the newly formed Royal Alice Properties, LLC,

   occurred as of November 23, 2011, and was recorded in the mortgage records of Orleans Parish,

   Louisiana, on December 5, 2011. See Compl. ¶ 68 & Ex. 21.



                                                  9
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 10 of
                                           48



          D. Peter Hoffman and His Family Have Operated the Seven Arts Companies,
             Leeway, the Debtor, PicturePro, and Other Affiliated Companies as One Entity

          Peter Hoffman has or had a substantial membership interest in and controlled each of the

   Seven Arts Companies (including Seven Arts Entertainment, Inc., and Seven Arts Filmed

   Entertainment Louisiana, LLC). See Compl. ¶¶ 32–36 & Ex. 2B (signing promissory note in favor

   of Arrowhead obligating each of the Seven Arts Companies), Ex. 3 (signing Master Agreement

   and Letter of Direction as manager or CEO of each Seven Arts Company) & Ex. 8 (signing as the

   sole managing member of Seven Arts Filmed Entertainment Louisiana, LLC and as the Authorized

   Officer of Seven Arts Entertainment, Inc.).

          As identified in state tax returns, Peter Hoffman owned 100% of the interest in Leeway in

   2008 and from 2009 to 2011, he reported holding at least a 50% interest in Leeway. See Compl.

   ¶¶ 10, 62 & 64. Since 2008, Peter Hoffman served as Leeway’s President, Vice President,

   Secretary, and bank signatory; he and the staff of the Seven Arts Companies maintained Leeway’s

   books and records and managed its business. See Compl. ¶¶ 9, 62. Prior to 2008, Peter Hoffman

   served as a director of Leeway. See Compl., Ex. 17. In November 2011, Leeway transferred all

   of its assets to the newly organized Royal Alice Properties, LLC, the Debtor in this case, for no

   consideration. See Compl. ¶¶ 8, 63, 68–70 & Exs. 20 & 22. Although Susan Hoffman is listed as

   the sole managing member of the Debtor, Peter Hoffman testified at the Debtor’s § 341 meeting

   of creditors as the designated “authorized representative” of the Debtor on the basis that he has

   knowledge of the Debtor’s financial affairs, prepared the Debtor’s bankruptcy documents, and

   deals with all matters relating to the financing of the Royal Street Properties. See Compl. ¶ 77

   (citing § 341 meeting transcript, No. 19-12337, ECF Doc. 109). Peter Hoffman is also the

   managing member and authorized representative of PicturePro. See Compl, Ex. 8.




                                                  10
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 11 of
                                           48



          Arrowhead’s Complaint asserts that Peter Hoffman and members of his family have

   operated the Seven Arts Companies, Leeway, the Debtor, PicturePro and other affiliated

   companies as a single entity and failed to observe corporate formalities. See Compl. ¶¶ 33–35.

   Hoffman, having no personal accounts of his own, has commingled funds of and paid for personal

   expenses as well as the expenses of other affiliates from the funds of the Seven Arts Companies

   and their affiliated companies. See Compl. ¶¶ 42, 61–62. The Debtor had no accounts of its own

   prior to the filing of this bankruptcy case (revenues were deposited directly into Susan Hoffman’s

   bank account), has never had employees or financial statements of its own, has never kept its own

   books and records, and has never filed tax returns. See Compl. ¶¶ 71–72 (citing § 341 meeting

   transcript, No. 19-12337, ECF Doc. 109). The Hoffmans caused the Debtor to enter into a long-

   term lease prepetition with affiliate Picture Pro, backdated to January 2018, for use of one of the

   Royal Street Properties, but has never collected rent pursuant to that lease. See Compl. ¶¶ 74–75

   (citing § 341 meeting transcript, No. 19-12337, ECF Doc. 109). Additionally, the Debtor,

   controlled by the Hoffmans, has never collected rent from Susan Hoffman for her own use of the

   same Royal Street Property as a residence. See Compl. ¶¶ 75–76 (citing § 341 meeting transcript,

   No. 19-12337, ECF Doc. 109).

          Based on the allegations identified above, Arrowhead’s Complaint alleges ten legal

   theories that seek to hold the Debtor liable for the judgment debts of the Seven Arts Companies.

          Count I:       Debtor is Liable for the Obligations to Arrowhead of the Seven Arts
                         Companies under the “Single Business Entity” Doctrine

          Count II:      Debtor is Liable for the Obligations to Arrowhead of the Seven Arts
                         Companies and Peter Hoffman under the “Alter Ego” or “Piercing
                         the Corporate Veil” Doctrines

          Count III:     Breach of Trust/Request for Accounting and Damage Remedies

          Count IV:      Nullity for Misappropriation of Embezzled Trust Funds

                                                   11
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 12 of
                                           48




           Count V:        Debtor Never Acquired a Right to or Interest in Embezzled Proceeds
                           or Transfers Thereof

           Count VI:       Simulation

           Count VII:      Receipt of Fraudulent Transfers after Commencement of the New
                           York State Court Action and the District Court Case

           Count VIII:     Receipt of Fraudulent or Voidable Transfers from the Seven Arts
                           Companies although Knowing the Seven Arts Companies Were
                           Insolvent and with Intent to Deprive Arrowhead of Proceeds
                           Required to be Held in “Trust for and as the Sole and Exclusive
                           Property of” Arrowhead

           Count IX:       Unjust Enrichment

           Count X:        Fraud/Fraudulent Concealment 2

   [ECF Doc. 3]. In response to the Complaint, the Debtor filed the Motion To Dismiss, asserting

   that Arrowhead has not pleaded its fraud claims with particularity or cannot state a claim against

   the Debtor as a matter of applicable state law, and that the claims alleged by Arrowhead have

   prescribed. See Motion To Dismiss, at 10–27.

                                        CONCLUSIONS OF LAW

           A. Legal Standard for a Motion To Dismiss

           Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, a court may dismiss a

   complaint, or any part of it, for failure to state a claim upon which relief may be granted if the

   plaintiff has not set forth factual allegations in support of his claim that would entitle him to relief.

   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); Cuvillier v. Taylor, 503 F.3d 397, 401 (5th

   Cir. 2007).    A motion to dismiss under Rule 12(b)(6) “is viewed with disfavor and is rarely

   granted.” Kaiser Aluminum & Chem. Sales v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th



   2
          The Complaint mistakenly numerates this claim also as Count IX, but the Court will refer to it as
   Count X for clarity.
                                                      12
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 13 of
                                           48



   Cir. 1982) (internal quotations and citations omitted). In deciding a Rule 12(b)(6) motion, this

   Court must “accept all well-pleaded facts as true and view all facts in the light most favorable to

   the plaintiff.” Thompson v. City of Waco, Tex., 764 F.3d 500, 502 (5th Cir. 2014) (citing Ashcroft

   v. Iqbal, 556 U.S. 662, 678 (2009)).

          “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678

   (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads

   factual content that allows the court to draw the reasonable inference that the defendant is liable

   for the misconduct alleged.” Id. The Court, however, does not accept as true legal conclusions or

   mere conclusory statements; indeed, “threadbare recitals of elements of a cause of action,

   supported by mere conclusory statements” or “naked assertion[s] devoid of further factual

   enhancement” are not sufficient. Id. (internal quotations and citations omitted).

          But “[a]sking for plausible grounds to infer the [the elements of a claim] does not impose

   a probability requirement at the pleadings stage.” Lombard v. U.S. Unwired, Inc., 565 F.3d 228,

   257 (5th Cir. 2009) (emphasis omitted). Rather, the Court must simply determine whether, “under

   any reasonable reading of the complaint, the plaintiff may be entitled to relief.” Phillips v. Cnty.

   of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (internal quotations and citations omitted); see also

   Doe ex rel. Magee v. Covington Cnty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 854 (5th Cir. 2012)

   (en banc) (“Our task, then, is to determine whether the plaintiff stated a legally cognizable claim

   that is plausible, not to evaluate the plaintiff's likelihood of success.” (internal quotations and

   citations omitted)). Indeed, “[c]ourts do not make plausibility determinations in a vacuum; it is a

   ‘context-specific task that requires the reviewing court to draw on its judicial experience and




                                                    13
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 14 of
                                           48



   common sense.’” Official Comm. of Unsecured Creditors v. Bay Harbour Master Ltd. (In re BH

   S&B Holdings LLC), 420 B.R. 112, 132 (Bankr. S.D.N.Y. 2009) (quoting Iqbal, 556 U.S. at 679).

             Lastly, “[t]he Court’s function on a motion to dismiss is ‘not to weigh the evidence that

   might be presented at trial but merely to determine whether the complaint itself is legally

   sufficient.’” JSC Foreign Econ. Ass’n Technostroyexport v. Int’l Dev. & Trade Servs., Inc., 295

   F. Supp. 2d 366, 372 (S.D.N.Y. 2003) (quoting Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir.

   1985)).

             B. The Requests for Judicial Notice Filed by the Debtor and Arrowhead

             In resolving a Rule 12(b)(6) motion to dismiss, it is well established that a court may not

   look outside of the complaint; that is, the court should only look to the pleadings and to any

   documents or exhibits attached to the pleadings. Scanlan v. Tex. A&M Univ., 343 F.3d 533, 536

   (5th Cir. 2003). It is true that “[n]ormally, in deciding a motion to dismiss for failure to state a

   claim, courts must limit their inquiry to the facts stated in the complaint and the documents either

   attached to or incorporated in the complaint[;] [h]owever, courts may also consider matters of

   which they may take judicial notice.” Lovelace v. Software Spectrum Inc., 78 F.3d 1015, 1017–

   18 (5th Cir. 1996) (citing FED. R. EVID. 201(f)).

             “Federal Rule of Evidence 201 allows a court to take judicial notice of an ‘adjudicative

   fact’ if the fact is not subject to reasonable dispute in that it is (1) generally known within the

   territorial jurisdiction of the trial court, or (2) capable of accurate and ready determination by resort

   to resources whose accuracy cannot be questioned.” Ferguson v. Extraco Mortg. Co., 264 F.

   App’x 351, 352 (5th Cir. 2007) (citation omitted). “A court may take judicial notice of ‘a

   document filed in another court . . . to establish the fact of such litigation and related filings,’ but

   generally cannot take notice of the findings of fact from other proceedings because those facts are



                                                      14
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 15 of
                                           48



   usually disputed and almost always disputable.” Id. (internal quotations and citation omitted). But

   this Court will not take judicial notice of or consider documents that are irrelevant to a motion to

   dismiss. See Hoffman v. Bailey, No. 13-5153, 2016 WL 409631, at *8 (E.D. La. Feb. 3, 2016)

   (citing 21B CHARLES ALAN WRIGHT & ARTHUR MILLER, FEDERAL PRACTICE & PROCEDURE

   § 5104 (2d ed.)). The Fifth Circuit also allows a court to consider documents attached to the

   motion to dismiss, but only those documents “which were referred to in the complaint and central

   to Plaintiff’s claim.” Mitchem v. Fed. Nat’l Mortg. Ass’n, 571 F. App’x 298, 299 (5th Cir. 2014)

   (citing Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 499 (5th Cir. 2000)).

          The Debtor filed the Motion To Dismiss and attached an exhibit identified as “Schedule

   A” which appears to consist of additional legal argument related to Arrowhead’s allegations in

   paragraph 89 of the Complaint. It is unsigned and refers to seven exhibits attached to the separately

   filed Debtor’s Request for Judicial Notice (the “RA Exhibits”). The Debtor requests that this Court

   take judicial notice of the RA Exhibits. Arrowhead objects to the Court’s consideration of some

   of those exhibits. The Court considers each request individually:

                  1. RA Exhibit 1: (a) Letter from Peter M. Hoffman to Susan Hoffman, dated July
                     15, 2003, and (b) Copy of a consent judgment of legal separation filed in Los
                     Angeles Superior Court on July 16, 2007

          Neither of these documents were referenced in the Complaint nor are they central to

   Arrowhead’s claim. Arrowhead objects to this Court taking judicial notice of both of them. [ECF

   Doc. 19]. The Court declines to take judicial notice of the letter between the Hoffmans as it is

   neither generally known within this District nor is it capable of accurate and ready determination

   by resort to sources whose accuracy cannot reasonably be questioned.

          As to the copy of the consent judgment, as a general matter, “even though a court may take

   judicial notice of a document filed in another court . . . to establish the fact of such litigation and



                                                     15
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 16 of
                                           48



   related filings, a court cannot take judicial notice of the factual findings of another court.” Taylor

   v. Charter Med. Corp., 162 F.3d 827, 830 (5th Cir. 1998) (internal quotations and citations

   omitted). “This is so because (1) such findings do not constitute facts ‘not subject to reasonable

   dispute’ within the meaning of Rule 201; and (2) were [it] permissible for a court to take judicial

   notice of a fact merely because it had been found to be true in some other action, the doctrine of

   collateral estoppel would be superfluous.”        Id. (internal quotations and citations omitted).

   Therefore, the Court declines to take judicial notice of the copy of the consent judgment as well.

                  2. RA Exhibit 2: (a) Donation Inter Vivos of 900 Royal St., New Orleans, dated
                     Feb. 2, 1997 and recorded in the Orleans Parish Conveyance Records in 1997;
                     (b) Conveyance of Units D, E, and G of 906 Royal St. and Units A–E and H of
                     910-912 Royal St. to Leeway, recorded in the Orleans Parish Conveyance
                     Records on Sept. 1, 2006; and (c) Conveyance of Units D & E of 906 Royal
                     Street and Units A–C and H of 910-912 Royal St. to Royal Alice Properties,
                     LLC, recorded in the Orleans Parish Conveyance Records on Dec. 5, 2011

          The transfers documented in RA Exhibit 2 are referenced in the Complaint and are central

   to Arrowhead’s claim. Arrowhead has no objection to this Court taking judicial notice of these

   documents. Courts may take judicial notice of matters of public record. See Norris v. Hearst Tr.,

   500 F.3d 454, 461 n.9 (5th Cir. 2007). Therefore, this Court will take judicial notice of the

   documents in RA Exhibit 2 to the Debtor’s Request for Judicial Notice.

                  3. RA Exhibit 3: Loan Workout Agreement

          The Loan Workout Agreement is not referenced in the Complaint and is not central to

   Arrowhead’s claim. Arrowhead objects to this Court taking judicial notice of it. [ECF Doc. 19].

   The Court declines to take judicial notice of the Loan Workout Agreement as it is neither generally

   known within this District nor is it capable of accurate and ready determination by resort to sources

   whose accuracy cannot reasonably be questioned.




                                                    16
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 17 of
                                           48



                  4. RA Exhibit 4: (a) Articles of Incorporation for Leeway; (b) Leeway’s By-Laws;
                     and (c) Unanimous Written Consent of Leeway Board of Directors

          These documents are not referenced in the Complaint and are not central to Arrowhead’s

   claim. Nothing within the exhibits indicates that any of them were filed with the Louisiana

   Secretary of State. Arrowhead objects to this Court taking judicial notice of them. [ECF Doc. 19].

   The Court declines to take judicial notice of the Leeway documents as they are not publicly

   available and are neither generally known within this District nor capable of accurate and ready

   determination by resort to sources whose accuracy cannot reasonably be questioned.

                  5. RA Exhibit 5: (a) Redacted copy of 2018 federal joint tax return of the
                     Hoffmans and (b) 2017 federal tax return of Seven Arts Entertainment, Inc.

          These documents are not referenced in the Complaint and are not central to Arrowhead’s

   claim. They are unsigned and nothing within the exhibits indicates that either of them were filed

   with the Internal Revenue Service. Arrowhead objects to this Court taking judicial notice of them.

   [ECF Doc. 19]. The Court declines to take judicial notice of the tax documents as they are not

   publicly available, and are neither generally known within this District nor capable of accurate and

   ready determination by resort to sources whose accuracy cannot reasonably be questioned.

                  6. RA Exhibit 6: Loan Agreement and Secured Promissory Note between Susan
                     Hoffman/Royal Alice Properties, LLC and AMAG, Inc.

          These documents are not referenced in the Complaint and are not central to Arrowhead’s

   claim. Nothing within the exhibits indicates that either of them were filed into public records.

   Arrowhead objects to this Court taking judicial notice of them. [ECF Doc. 19]. The Court declines

   to take judicial notice of the loan documents are they are not publicly available, and neither

   generally known within this District nor are capable of accurate and ready determination by resort

   to sources whose accuracy cannot reasonably be questioned.




                                                   17
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 18 of
                                           48



                     7. RA Exhibit 7: (a) Articles of Organization of Royal Alice Properties, LLC and
                        (b) Operating Agreement of Royal Alice Properties, LLC

          These documents are not referenced in the Complaint and are not central to Arrowhead’s

   claim. Arrowhead objects to this Court taking judicial notice of only the Operating Agreement of

   Royal Alice Properties, LLC. [ECF Doc. 19]. Courts may take judicial notice of matters of public

   record. See Norris v. Hearst Tr., 500 F.3d 454, 461 (5th Cir. 2007). Because the Articles of

   Organization of Royal Alice Properties, LLC appear to have been filed with the Louisiana

   Secretary of State, this Court will take judicial notice of that document.

          But nothing within the exhibits indicates that the Operating Agreement was filed into

   public records. The Court declines to take judicial notice of the Operating Agreement as it is not

   publicly available, and is neither generally known within this District nor capable of accurate and

   ready determination by resort to sources whose accuracy cannot reasonably be questioned.

          For the foregoing reasons, the Debtor’s Request for Judicial Notice is granted in part and

   denied in part.

          Arrowhead also asks this Court to take judicial notice of two documents. [ECF Doc. 17].

   The first is a letter request from Arrowhead to the SDNY dated April 17, 2020, four days after

   Arrowhead filed the Complaint, requesting (and receiving) an order compelling post-judgment

   discovery from Seven Arts Entertainment, Inc., and Seven Arts Filmed Entertainment Louisiana,

   LLC. The Debtor does not object to this request; however, the document post-dates the filing of

   the Complaint and, therefore, is unsuitable for judicial notice. See Durgin v. Sharer, No. 07-3001,

   2017 WL 2214618, at *3 (C.D. Cal. Jan. 10, 2017) (citing Gerritsen v. Warner Bros. Entm’t, Inc.,

   112 F. Supp. 3d 1011, 1025 (C.D. Cal. 2015)); City of Los Angeles v. Bankrate, Inc., No. 14-CV-

   81323, 2015 WL 11438106, at *4 (S.D. Fla. Nov. 23, 2015) (citing Garfield v. NDC Health Corp.,

   466 F.3d 1255, 1263 (11th Cir. 2006)).

                                                    18
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 19 of
                                           48



           The second document is a March 20, 2020 Order issued by the judge in the EDLA who

   presides over Peter Hoffman’s criminal proceeding. The Debtor objects to this Court taking

   judicial notice of this document. [ECF Doc. 21]. In the Complaint, Arrowhead makes only one

   reference to Hoffman’s criminal convictions, so it is unclear to what degree that information is

   central to its claims. See Compl. ¶ 13. Nevertheless, this Court takes judicial notice of the EDLA

   judge’s March 20, 2020 Order only to establish the fact of such litigation and related filings. See

   Ferguson v. Extraco Mortg. Co., 264 F. App’x 351, 352 (5th Cir. 2007) (citation omitted).

           For the foregoing reasons, the Arrowhead Request for Judicial Notice is granted in part and

   denied in part.

           In sum, this Court will consider for purposes of resolving the Debtor’s Motion To Dismiss,

   any documents of which the Court has indicated above that it takes judicial notice.

           C. Arrowhead Has Stated a Plausible Claim Against the Debtor Under Louisiana’s
              Single Business Enterprise Theory

           Arrowhead’s first claim for relief asserts that the Debtor is liable for the NY State Court

   Judgment and the NY Federal Court Judgment, both recognized and recorded in Louisiana. The

   Debtor contends that this claim is time-barred and that Arrowhead’s allegations fail to state a claim

   under Louisiana law. When resolving state law claims that do not implicate federal policy,

   bankruptcy courts apply the choice-of-law rules of the forum in which they sit. See ASARCO LLC

   v. Americas Mining Corp., 382 B.R. 49, 60–61 (S.D. Tex. 2007) (citations omitted). Therefore,

   this Court applies the choice-of-law rules of Louisiana.

           Louisiana Civil Code article 3501 governs prescription and revival of money judgments

   and states, in relevant part:

           An action to enforce a money judgment rendered by a court of another state or a
           possession of the United States, or of a foreign country, is barred by the lapse of
           ten years from its rendition; but such a judgment is not enforceable in this state if it

                                                     19
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 20 of
                                           48



          is prescribed, barred by the statute of limitations, or is otherwise unenforceable
          under the laws of the jurisdiction in which it was rendered.

   LA. CIV. CODE art. 3501. Arrowhead obtained the NY State Court Judgment on October 10, 2012,

   and obtained the NY Federal Court Judgment on January 3, 2020. Neither judgment is prescribed

   by New York state law, see N.Y. C.P.L.R. 211(b) (providing for a twenty-year prescription on

   money judgments), but Louisiana’s ten-year prescriptive period could still bar enforcement

   pursuant to article 3501. Because recognition of a foreign judgment by a Louisiana court results

   in the rendition of a separate, stand-alone Louisiana judgment, the prescription period provided

   for in article 3501 begins to run on the Louisiana judgment from the date of its rendition. See

   Bridgewater v. Worthy, 420 So.2d 1171, 1173 (La. App. 5 Cir. 1982).

          Here, a Louisiana court recognized the NY State Court Judgment on May 2, 2014, and

   recognized the NY Federal Court Judgment on January 31, 2020.              Applying the ten-year

   prescription period under article 3501, this Court finds that enforcement of the NY State Court

   Judgment and the NY Federal Court Judgment is not time-barred. Therefore, if Arrowhead could

   show that the Debtor is one member of a single business enterprise with the Seven Arts Companies,

   any attempt to enforce the NY Judgments—now stand-alone Louisiana judgments—against the

   Debtor would not be prescribed.

          The Debtor contends alternatively that, even if Arrowhead’s first claim for relief under the

   single business enterprise theory is not time-barred, it should be dismissed for failure to state a

   claim. “Under Louisiana’s choice-of-law rules, the law of the state of incorporation governs a

   request to pierce the corporate veil.” Goodman v. H.I.G. Capital, LLC (In re Gulf Fleet Holdings),

   491 B.R. 747, 784 (Bankr. W.D. La. 2013) (citing Patin v. Thoroughbred Power Boats, Inc., 294

   F.3d 640, 647 (5th Cir. 2002); Lone Star Indus., Inc. v. Redwine, 757 F.2d 1544, 1548 n.3 (5th Cir.

   1985)). The Debtor was organized under Louisiana law; therefore, the Court will apply Louisiana

                                                   20
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 21 of
                                           48



   law in determining whether Arrowhead has sufficiently pled a cause of action under the single

   business enterprise theory.

          “Corporations function as distinct legal entities, separate from the individuals who own

   them, and their shareholders are not generally liable for the debts of the corporation.” Hollowell

   v. Orleans Regional Hosp. LLC, 217 F.3d 379, 385 (5th Cir. 2000) (citation omitted). But “the

   legal fiction of a distinct corporate entity may be disregarded when a corporation is so organized

   and controlled as to make it merely an instrumentality or adjunct of another corporation.” Green

   v. Champion Ins. Co., 577 So.2d 249, 257 (La. App. 1991). “The single business enterprise

   doctrine is a theory for imposing liability where two or more businesses act as one.” Khoobehi

   Props., LLC v. Baronne Dev. No. 2, L.L.C., 216 So.3d 287, 298 (La. App. 5 Cir. 2017 (citing

   Green, 577 So.2d at 257). “When corporations represent precisely the same single interest, the

   court is free to disregard their separate corporate identity.” Green, 577 So.2d at 257 (citing Brown

   v. Benton Creosoting Co., 147 So.2d 89, 94 (La. App. 2 Cir. 1962)).

          In Green, a landmark case on this theory of recovery, Louisiana’s First Circuit Court of

   Appeal identified eighteen factors that courts could consider when determining whether a single

   business enterprise had been formed:

          1.      Corporations with identity or substantial identity of ownership, that is,
                  ownership of sufficient stock to give actual working control;

          2.      Common officers or directors;

          3.      Unified administrative control of corporations whose business functions are
                  similar or supplementary;

          4.      Directors and officers of one corporation act independently in the interest
                  of that corporation;

          5.      Corporation financing of another corporation;

          6.      Inadequate capitalization (“thin incorporation”);

                                                   21
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 22 of
                                           48




          7.      Corporation causing the incorporation of another affiliated corporation;

          8.      Corporation paying the salaries and other expenses or losses of another
                  corporation;

          9.      Receiving no business other than that given to it by its affiliated
                  corporations;

          10.     Corporation using the property of another corporation as its own;

          11.     Noncompliance with corporate formalities;

          12.     Common employees;

          13.     Services rendered by employees of one corporation on behalf of another
                  corporation;

          14.     Common offices;

          15.     Centralized accounting;

          16.     Undocumented transfers of funds between corporations;

          17.     Unclear allocation of profits and losses between corporations; and

          18.     Excessive fragmentation of a single enterprise into separate corporations.

   577 So. 2d at 257–58. This list “is illustrative and is not intended as an exhaustive list of relevant

   factors.” Id. at 258. As the Green court explained, “[n]o one factor is dispositive of the issue of

   ‘single business enterprise.’” Id. “Federal district courts considering the Green factors have found

   that single business enterprise existed where some, but far from all, of the factors were present.”

   See Aker Solutions, Inc. v. Shamrock Energy Solutions, L.L.C., No. 20-30054, 2020 WL 3579984,

   at *3 (5th Cir. July 1, 2020) (citing Bona Fide Demolition & Recovery, LLC v. Crosby Const. Co.

   of La., 690 F. Supp. 2d 435, 448 (E.D. La. 2010); Cargill, Inc. v. Clark, No. 14-00233-BAJ-SCR,

   2015 WL 4715010, at *12 (M.D. La. Aug. 7, 2015)). Indeed, not only is the eighteen-factor test

   non-exhaustive, but “the Court must still consider the ‘totality of the circumstances’ in each case.”



                                                    22
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 23 of
                                           48



   Bona Fide Demolition & Recovery, LLC, 690 F. Supp. 2d at 444 (citing Green, 577 So.2d at 251–

   53).

          Further, “[a] showing of fraud is not required to succeed under a single business claim in

   Louisiana.” Aker Solutions, Inc., 2020 WL 3579984, at *3 (citing Green, 577 So.2d at 259 (“Upon

   finding that a group of corporations constitute a ‘single business enterprise,’ the court may

   disregard the concept of corporate separateness to extend liability to each of the affiliated

   corporations to prevent fraud or to achieve equity.”)).

          This Court examines Arrowhead’s allegations in light of the Green factors to determine

   whether Arrowhead has alleged sufficient facts to state a cause of action against the Debtor for

   liability for the debts owed by the Seven Arts Companies under the Judgments using a single

   business enterprise theory:

                  1.      Corporations with identity or substantial identity of ownership, that is,
                          ownership of sufficient stock to give actual working control

          This factor requires the Court to inquire into the companies’ legal ownership, “that is,

   ownership of sufficient stock to give actual working control.” Green, 577 So.2d at 257. The

   Complaint identifies Peter Hoffman as having substantial membership interest in and control over

   the Seven Arts Companies, see Compl. ¶¶ 32–36, Ex. 2B, Ex. 3 & Ex. 8, as well as Leeway, see

   Compl. ¶¶ 10, 62 & 64. Arrowhead alleges that although Susan Hoffman is the sole member of

   the Debtor, Peter Hoffman has full control over the Debtor, as is evidenced by the fact that Peter

   Hoffman testified at the Debtor’s § 341 meeting of creditors as the designated “authorized

   representative” of the Debtor on the basis that he has knowledge of the Debtor’s financial affairs,

   prepared the Debtor’s bankruptcy documents, and deals with all matters relating to the financing

   of the Royal Street Properties. See Compl. ¶ 77 (citing § 341 meeting transcript, No. 19-12337,

   ECF Doc. 109). Arrowhead also alleges that Peter Hoffman is the actual or beneficial owner of at

                                                   23
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 24 of
                                           48



   least 50% of the Debtor, as he transferred all of the assets of Leeway (in which he was at least 50%

   owner) to the Debtor for no consideration. See Compl. ¶¶ 8, 12, 68 & 76–77. The Fifth Circuit

   has affirmed the application of veil-piercing theories to closely held companies where ownership

   and working control of a company or companies floated among family members. See, e.g., United

   States v. Newman, 100 F. App’x 958, 958–59 (5th Cir. 2004) (per curiam); Century Hotels v.

   United States, 952 F.2d 107, 110–111 (5th Cir. 1992). Taking those allegations as true, the Court

   finds that this factor weighs in favor of Arrowhead establishing a plausible claim under the single

   business enterprise theory of recovery.

                  2.      Common officers or directors

          Arrowhead alleges in its Complaint that the Seven Arts Companies, Leeway, PicturePro,

   and the Debtor each have had Peter and/or Susan Hoffman as their officers and/or directors for the

   duration of its their existence. See Compl. ¶¶ 31–32 & Exs 3 & 8 (Seven Arts Companies); ¶¶ 9,

   17, 62, Exs. 19B–19D & RA Exhibit 2 (Leeway); ¶ 50 & Ex. 8 (PicturePro); ¶ 77 (Debtor). Taking

   those allegations as true, the Court finds that this factor weighs in favor of Arrowhead establishing

   a plausible claim under the single business enterprise theory of recovery.

                  3.      Unified administrative control of corporations whose business functions are
                          similar or supplementary

          Arrowhead has alleged in its Complaint that Leeway and PicturePro are operated and

   managed from the Seven Arts Companies’ headquarters in California, see Compl. ¶¶ 61–63, 65 &

   Ex. 18, and that the books and records for the properties owned by the Debtor are also kept in

   California by a bookkeeper who also prepares the Hoffmans’ personal tax returns, see Compl.

   ¶ 72. Taking those allegations as true, the Court finds that this factor weighs in favor of Arrowhead

   establishing a plausible claim under the single business enterprise theory of recovery.




                                                    24
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 25 of
                                           48



                  4.     Directors and officers of one corporation act independently in the interest
                         of that corporation

          Arrowhead has not alleged any facts in support of this factor.

                  5.     Corporation financing of another corporation

          Arrowhead has not alleged any facts in support of this factor.

                  6.     Inadequate capitalization (“thin incorporation”)

          Arrowhead has not alleged any facts in support of this factor.

                  7.     Corporation causing the incorporation of another affiliated corporation

          Arrowhead has not alleged any facts in support of this factor.

                  8.     Corporation paying the salaries and other expenses or losses of another
                         corporation

          Arrowhead has alleged in its Complaint that the Seven Arts Companies paid all of the

   expenses of the Royal Street Properties when Leeway owned them. See Compl. ¶¶ 61–62.

   Arrowhead also alleges that, since its organization through the date of its bankruptcy filing, the

   Debtor has never had bank accounts of its own, but, rather, its receipts were deposited into and

   commingled with Susan Hoffman’s personal account and the accounts of the Seven Arts

   Companies. See Compl. ¶¶ 71 & 89. Taking those allegations as true, the Court finds that this

   factor weighs in favor of Arrowhead establishing a plausible claim under the single business

   enterprise theory of recovery.

                  9.     Receiving no business other than that given to it by its affiliated
                         corporations

          Arrowhead has alleged in its Complaint that Peter Hoffman and/or the Seven Arts

   Companies transferred more than $3 million to Leeway between August 2008 and January 2011

   and that Leeway transferred its assets, which included the Royal Street Properties, to the Debtor

   in 2011. See Compl. ¶¶ 63, 65–66 & Ex. 21. Arrowhead also alleges that all of the Debtor’s

                                                  25
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 26 of
                                           48



   income derives from insiders in the form of “sham” leases, for which rent goes uncollected. See

   Compl. ¶¶ 73–76. Taking those allegations as true, the Court finds that this factor weighs in favor

   of Arrowhead establishing a plausible claim under the single business enterprise theory of

   recovery.

                     10.   Corporation using the property of another corporation as its own

           Arrowhead alleges that PicturePro and Peter Hoffman, as well as Susan Hoffman, have

   used the property of the Debtor as their own. See Compl. ¶¶ 75–76, 79. PicturePro has a lease to

   use property of the Debtor, but neither Susan Hoffman nor PicturePro has remitted rent pursuant

   to that lease. See Compl. ¶¶ 73–76. Taking those allegations as true, the Court finds that this

   factor weighs in favor of Arrowhead establishing a plausible claim under the single business

   enterprise theory of recovery.

                     11.   Noncompliance with corporate formalities

           Arrowhead alleges that the Seven Arts Companies have operated “as a ‘single business

   entity’ without corporate formalities,” Compl. ¶ 35, and that the Debtor and the Seven Arts

   Companies “did not comply with corporate formalities,” Compl. ¶ 89. But using the terms are not

   enough. Arrowhead alleges no facts that would support those conclusory statements, such as, for

   example, the absence of regular board meetings and minutes. See Twombly, 550 U.S. at 555

   (stating that a plaintiff must provide “more than labels and conclusions, and a formulaic recitation

   of the elements of a cause of action will not do”). Thus, Arrowhead has alleged no facts in support

   of this factor.

                     12.   Common employees

           Arrowhead alleges that the Debtor has no employees. See Compl. ¶ 71. As a result, it can

   have no common employees with the Seven Arts Companies, Leeway, or PicturePro. This factor



                                                   26
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 27 of
                                           48



   weighs against Arrowhead stating a plausible claim under the single business enterprise theory of

   recovery.

                  13.    Services rendered by employees of one corporation on behalf of another
                         corporation

          Arrowhead has not alleged any facts to support this factor.

                  14.    Common offices and

                  15.    Centralized accounting

          Arrowhead alleges that the Seven Arts Companies and PicturePro share the same offices

   in Los Angeles, California (the same address as Peter Hoffman) and are operated and managed

   from those headquarters. See Compl. ¶¶ 61–63, 65 & Exs. 8 & 18. Although Leeway and the

   Debtor are listed as having the same mailing address of 900 Royal Street, New Orleans (Susan

   Hoffman’s residence), see Compl. ¶¶ 6–7 & RA Exhibit 2, all insurance documents and utility bills

   are sent to the address of Peter Hoffman and the Seven Arts Companies in California to be paid

   by the Seven Arts Companies, see Compl. ¶¶ 55–61. The books and records for the properties

   owned by the Debtor are also kept in California by a bookkeeper who also prepares the Hoffmans’

   personal tax returns. See Compl. ¶ 72. Taking those allegations as true, the Court finds that these

   factors weigh in favor of Arrowhead establishing a plausible claim under the single business

   enterprise theory of recovery.

                  16.    Undocumented transfers of funds between corporations and

                  17.    Unclear allocation of profits and losses between corporations

          Arrowhead has alleged in its Complaint that, under the Master Agreement between it and

   the Seven Arts Companies, Collateral Proceeds upon which it held first-position liens were

   supposed to be held in trust for the sole benefit of, and paid to, Arrowhead. See Compl. ¶¶ 19, 24

   & Ex. 3, § 5.3. It alleges that the Seven Arts Companies never paid Arrowhead the amounts due

                                                   27
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 28 of
                                           48



   nor provided an accounting of the Collateral Proceeds that were to be held in trust, despite the fact

   that Arrowhead reduced its claims to judgment, i.e., the NY State Court Judgment and the NY

   Federal Court Judgment. See Compl. ¶¶ 28, 37, 80–87. Arrowhead alleges that, through post-

   judgment discovery of third parties and bank statements, it nevertheless discovered that the Seven

   Arts Companies have continued to earn income from their interests in the Collateral, did not

   deposit those proceeds into the Trust Account, and that, instead, Peter Hoffman used those

   proceeds for his own benefit. See Compl. ¶¶ 37–42, 46, 50 & Exs. 7–9D.

          Arrowhead also alleges that the Debtor never had accounts of its own from the date of its

   organization until its bankruptcy filing. See Compl. ¶¶ 71–72. But its predecessor, Leeway,

   received transfers of more than $3 million from the Seven Arts Companies between August 2008

   and January 2011. See Compl. ¶¶ 65–66 & Ex. 20. Even after transferring some of the Royal

   Street Properties individually owned by the Hoffmans to Leeway prior to 2009, the Seven Arts

   Companies continued to pay the expenses on those properties. See Compl. ¶¶ 51–52 & Ex. 10–

   16. Then, in November 2011, Leeway transferred all of its interests to the Debtor after receiving

   an adverse order from the EDLA ordering Peter Hoffman, his co-judgment corporate debtors to a

   California judgment, and their affiliated garnishees, including Leeway, to turn over approximately

   $174,000 of garnished funds that Leeway had wrongfully transferred to and for Hoffman and his

   co-judgment debtors. See Compl. ¶¶ 63, 67–70 & Exs. 21–22. The Complaint alleges that during

   the period of August 2008 through January 2011, Peter Hoffman transferred or caused to be

   transferred more than $3 million from the Seven Arts Companies to Leeway. See Compl. ¶ 65.

   Arrowhead alleges that the Debtor’s management (who also manages the Seven Arts Companies

   and managed Leeway) disbursed proceeds of the Collateral to and for the benefit of Leeway and

   the Debtor, has actively refused to provide an accounting of the proceeds of the Collateral, and has



                                                    28
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 29 of
                                           48



   intentionally concealed financial information regarding transactions between and among the Seven

   Arts Companies, Leeway, and the Debtor. See Compl. ¶¶ 80–87 & Exs. 4, 23A–23H.

          Taking those allegations as true, the Court finds that these factors weigh in favor of

   Arrowhead establishing a plausible claim under the single business enterprise theory of recovery.

                  18.     Excessive fragmentation of a single enterprise into separate corporations.

          Arrowhead has not alleged any facts to support this factor.

          Applying the Green factors to the allegations contained in the Complaint, and considering

   the totality of the circumstances, the Court finds that Arrowhead has alleged facts that, when taken

   as true and viewed in the light most favorable to it, could entitle Arrowhead to relief under a single

   business enterprise theory. The facts as alleged are sufficient to suggest that the corporate form of

   the Debtor has been used to achieve an inequitable result that has harmed Arrowhead. See Aker

   Solutions, Inc., 2020 WL 3579984, at *3 (citing Green, 577 So.2d at 259). Therefore, the Court

   denies the Motion To Dismiss as to Count I.

          D.      Arrowhead Has Not Stated a Plausible Claim for Relief Under Louisiana’s
                  Alter-Ego Theory

          As discussed above, the single business enterprise theory described by the Green court

   provides a method for “disregarding the legal distinctions between separate corporate entities and

   imposing personal liability for the debtors of one corporation on a separate, but affiliated

   company,” that is, where “no shareholder relationship” exists between the two companies.

   Goodman v. H.I.G. Capital, LLC (In re Gulf Fleet Holdings, Inc.), 491 B.R. 747, 785 (Bankr. W.D.

   La. 2013) (citing Riggins v. Dixie Shoring Co., 590 So.2d 1164, 1168 (La. 1991)). But that theory

   is “a new distinct doctrine” from the more traditional alter-ego liability theory. Id. “Traditional

   veil-piercing doctrines are generally limited to cases where the separate existence of the

   corporation has been abused and where the court finds that piercing the corporate veil is necessary

                                                    29
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 30 of
                                           48



   to remedy fraud, illegality, or other inequitable conduct by the corporation’s shareholders.” Id.

   (citing Riggins, 590 So.2d at 1168–69) (emphasis added). “The alter ego doctrine allows courts

   to disregard corporate formalities ‘to the extent that the corporation ceases to be distinguishable

   from its shareholders.’” Id. (citing Riggins, 590 So.2d at 1168–69) (emphasis added).

          The fatal flaw in Arrowhead’s alter-ego theory of liability is its failure to allege that the

   Debtor is a shareholder of any of the Seven Arts Companies or vice versa. The Debtor cannot be

   held liable for the acts and/or omissions of the Seven Arts Companies under an alter-ego theory of

   liability if the Debtor is not a shareholder of the Seven Arts Companies. The Court finds that

   Arrowhead has not alleged facts that, when even viewed in the light most favorable to it, could

   entitle Arrowhead to relief under an alter-ego liability theory; therefore, the Court grants the

   Motion To Dismiss as to Count II.

          E. Arrowhead Has Stated a Plausible Claim for Breach of Trust

          Arrowhead’s claim for relief in Count III seeks damages and an accounting of the

   Collateral Proceeds under a breach-of-trust theory. As an initial matter, if the Debtor is adjudged

   to be part of a single business enterprise with the Seven Arts Companies, then it would stand in

   the shoes of the Seven Arts Companies for purposes of the claim alleged in Count III, would be

   considered to have been a defendant in the NY State Court Action and the NY Federal Court

   Action, and, subsequently, would be considered to be a judgment debtor at the same time that the

   Seven Arts Companies were defendants and judgment debtors. See Bona Fide Demolition &

   Recovery, LLC v. Crosby Constr. Co. of La., 690 F. Supp. 2d 435, 451 (E.D. La. 2010) (“Put

   simply, when part of a [single business enterprise], a corporation ceases to have legal status of its

   own. The cognizable legal entity is the [single business enterprise].” (citation omitted)); Hillman

   Lumber Prods., Inc. v. Webster Mfg., No. 06-1204, 2007 WL 1266124, at *2–3 (W.D. La. Apr.



                                                    30
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 31 of
                                           48



   27, 2007) (finding a company that was organized after a judgment was obtained against sister

   company could be liable for that judgment under single business enterprise theory). 3

           Arrowhead’s breach-of-trust claim depends on whether the Master Agreement established

   a trust that imposed a fiduciary duty upon the Seven Arts Companies in favor of Arrowhead

   regarding the Collateral Proceeds. The Master Agreement is “governed by and construed in

   accordance with the laws of the State of New York.” Compl., Ex. 3, § 9.5.5. New York law

   instructs that “a conventional business relationship does not create a fiduciary relationship in the

   absence of additional factors.” Feigen v. Advance Capital Mgmt. Corp., 541 N.Y.S.2d 797, 799

   (N.Y. App. Div. 1989) (citation omitted). “In the absence of a formal fiduciary relationship, a

   plaintiff must allege special circumstances or other peculiar facts that effectively transformed the

   parties’ relationship into a fiduciary one.” Am. Int’l Grp., Inc. v. Greenberg, 877 N.Y.S.2d 614,

   624 (N.Y. Sup. Ct. 2008) (citations omitted). Additionally, “[t]he right to an accounting rests on

   the existence of a trust or fiduciary relationship regarding the subject matter of the controversy at

   issue.” Akkaya v. Prime Time Transp., Inc., 845 N.Y.S.2d 827, 828 (N.Y. App. Div. 2007). For

   that reason, “whether a fiduciary relationship exists is fact-specific to the particular action.” Id.

   (citations omitted).

           Arrowhead has alleged that the Master Agreement created a trust for the sole benefit of

   Arrowhead, required the Collateral Proceeds to be segregated into a separate account, and

   transferred ownership of the Collateral Proceeds to Arrowhead. See Compl. ¶¶ 24 & Ex. 3. Some

   courts have found that the presence of those facts would be consistent with the creation of an

   express trust under New York law. See, e.g., LFD Operating, Inc. v. Ames Dept. Stores, Inc. (In


   3
           Similarly, if the Debtor is adjudged to be part of a single business enterprise with the Seven Arts
   Companies, then it may also stand in the shoes of the Seven Arts Companies for purposes of the remaining
   claims.

                                                       31
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 32 of
                                           48



   re Ames Dept. Stores, Inc.), 274 B.R. 600, 623–24 (Bankr. S.D.N.Y. 2002) (citing cases). At this

   stage in the litigation, this Court must simply accept all well-pleaded facts as true in determining

   whether Arrowhead has asserted plausible claims. Therefore, accepting as true Arrowhead’s

   allegations regarding the fiduciary nature of the relationship between it and the Seven Arts

   Companies as created by the Master Agreement, this Court finds that the allegations in the

   complaint are sufficient to allow the claim to proceed and be tested by more substantive means—

   if it is not prescribed, as the Debtor asserts.

           As stated above, in resolving state law claims that do not implicate federal policy,

   bankruptcy courts apply the choice-of-law rules of the forum in which they sit. See ASARCO LLC

   v. Americas Mining Corp., 382 B.R. 49, 60–61 (S.D. Tex. 2007) (citations omitted). Therefore,

   this Court applies the choice-of-law rules of Louisiana. Article 3549 of the Louisiana Civil Code

   governing liberative prescription states in relevant part:

           When the substantive law of another state would be applicable to the merits of an
           action brought in this state, the prescription and preemption law of this state applies,
           except as specified below:

                   (1) If the action is barred under the law of this state, the action shall be
                       dismissed unless it would not be barred in the state whose law would be
                       applicable to the merits and maintenance of the action in this state is
                       warranted by compelling considerations of remedial justice.

                   (2) If the action is not barred under the law of this state, the action shall be
                       maintained unless it would be barred in the state whose law is applicable
                       to the merits and maintenance of the action in this state is not warranted
                       by the policies of this state and its relationship to the parties or the
                       dispute nor by any compelling considerations of remedial justice.

   LA. CIV. CODE art. 3549(B).

           Count III is a claim alleged by Arrowhead as beneficiary of a trust against the Seven Arts

   Companies for breach of duty regarding that trust, and a request for damages and an accounting of

   the trust funds. See Compl. ¶¶ 97–106. Under Louisiana law, the prescription period for such a

                                                     32
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 33 of
                                           48



   claim is two years (with actions to be filed within three years of disclosure). See LA. REV. STAT.

   § 9:2234; Cook v. Cook, 888 So.2d 1061, 1062–63 (La. App. 4 Cir. 2004). But “the prescriptive

   periods provided for in La. R.S. 9:2234 are triggered by an accounting by the trustee.” Cook, 888

   So.2d at 1063.

          Here, Arrowhead alleges that it has never received an accounting of the proceeds of the

   Collateral that are held in trust by the Seven Arts Companies. See Compl. ¶¶ 103, 106. Therefore,

   taking Arrowhead’s allegations as true, Arrowhead’s claim has not prescribed in Louisiana; in fact,

   the prescription period has not even begun to accrue. Similarly, under New York law, “[i]t is a

   well settled principal that the statute of limitations on enforcement of a trustee’s obligations begins

   to run from the time the trustee repudiates such obligations.” In re Singer, 818 N.Y.S.2d 417, 420

   (N.Y. Surr. Ct. 2006) (citation omitted); see also N.Y. C.P.L.R. 213. “A trust relationship is

   ‘repudiated’ where the putative fiduciary denies having had, or having retained, any fiduciary

   obligation with respect to the property in question, including the duty to account.” In re Singer,

   818 N.Y.S.2d at 420 (citations omitted). Again, taking as true Arrowhead’s allegation that no

   accounting has been provided, Arrowhead’s claim has not prescribed under New York law.

          Pursuant to the liberative prescription analysis required by article 3549 of the Louisiana

   Civil Code, Count III has not prescribed and may proceed. The Court finds that Arrowhead has

   alleged facts in Count III that, when viewed in the light most favorable to it, could entitle

   Arrowhead to relief; therefore, the Court denies the Motion To Dismiss as to Count III.

          F. Arrowhead Has Stated a Plausible Claim for Breach of Contract

          In Count IV, Arrowhead alleges that transfers of the Collateral Proceeds that were to be

   held in trust for Arrowhead’s benefit, but were instead transferred directly or indirectly to the

   Debtor, constitute a breach of the Master Agreement and resulted in damages to Arrowhead. See



                                                     33
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 34 of
                                           48



   Compl. ¶¶ 107–112. 4 Arrowhead alleges in Count V that the Debtor acquired no rights in the

   alleged direct or indirect transfers of the Collateral Proceeds it describes in Count IV. See Compl.

   ¶¶ 113–116. Count V does not appear to assert a cause of action independent of that in Count IV;

   however, in construing the factual allegations of the Complaint in the light most favorable to the

   nonmoving party, this Court interprets the allegations in Count IV and V together to state a claim

   for breach of contract. The Master Agreement is “governed by and construed in accordance with

   the laws of the State of New York.” Compl., Ex. 3, § 9.5.5. The allegations in Count IV/V are

   sufficient to state a claim for breach of contract under New York law. See Terwilliger v.

   Terwilliger, 206 F.3d 240, 245–46 (2d Cir. 2000). The Debtor asserts that this claim has

   prescribed. See Motion To Dismiss, at 2 & 12–15.

           As identified in the analysis of Count III, Louisiana’s choice-of law rule, article 3549 of

   the Louisiana Civil Code governing liberative prescription, applies. Under Louisiana law, “[a]ll

   personal actions, including actions to enforce contractual obligations, are generally subject to a

   liberative prescription of ten years, unless otherwise provided by legislation.” Gallant Invs., Ltd.

   v. Ill. Centr. R.R. Co., 7 So.3d 12, 17 (La. App. 1 Cir. 2009) (citing LA. CIV. CODE art. 3499). 5

   That prescriptive period runs from the date of the breach. See Hawthorne Land Co. v. Occidental



   4
            Although Arrowhead uses the word “nullity” to describe its cause of action in Count IV, its
   allegations convey its desire to characterize certain alleged direct or indirect transfers from the Seven Arts
   Companies to the Debtor as a breach of the agreements and duties under the Master Agreement; it doesn’t
   allege that the Master Agreement itself is a nullity under New York or Louisiana law.
   5
            Delictual actions, which sound in tort, are subject to a liberative prescription of one year, running
   from the day injury or damage is sustained. See LA. CIV. CODE art. 3492. “The classic distinction between
   damages ex contractu and damages ex delicto is that the former flow from the breach of a special obligation
   contractually assumed by the obligor, whereas the latter flow from the violation of a general duty owed to
   all persons.” Gallant Invs., Ltd., 7 So.3d at 17. Here, Arrowhead makes allegations in its Complaint that
   the obligation of the Seven Arts Companies to segregate Collateral Proceeds in a separate account for the
   sole benefit of Arrowhead flowed from the Master Agreement and Note. See Compl. ¶¶ 109–111.
   Accepting Arrowhead’s allegations as true, the Court characterizes the nature of Arrowhead’s cause of
   action against the Debtor as contractual.

                                                        34
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 35 of
                                           48



   Chem. Corp., 431 F.3d 221, 228 (5th Cir. 2005). Under New York law, a breach-of-contract cause

   of action is subject to a six-year statute of limitation. See N.Y. C.P.L.R. 213(2). “[I]t is well

   settled that [under New York law] the statute of limitation for breach of contract begins to run

   from the day the contract was breached, not from the day the breach was discovered, or should

   have been discovered.” V.E.C. Corp. of Del. v. Hilliard, 896 F. Supp. 2d 253, 260 (S.D.N.Y. 2012)

   (quoting ABB Indus. Sys., Inc. v. Prime Tech., Inc., 120 F.3d 351, 360 (2d Cir. 1997)).

           In its Complaint, Arrowhead does not allege specific dates when the Seven Arts Companies

   transferred to the Debtor, Leeway, or any of the Royal Street Properties the Collateral Proceeds

   that should have been segregated and paid to Arrowhead. But Arrowhead alleges that it filed the

   NY State Court Action in May 2010 for default under the Master Agreement, including “failure to

   pay monies due and payable to Arrowhead.” Compl. ¶ 26. Arrowhead filed this adversary

   proceeding in April 2020. Based upon those allegations, and generously assuming that the breach

   of the Master Agreement—that is, transfers of the Collateral Proceeds to entities other than

   Arrowhead—occurred in May 2010, Arrowhead timely filed its claim for breach of contract just

   within Louisiana’s ten-year prescriptive period, but that claim has prescribed under New York’s

   six-year statute of limitations.

           According to article 3549(B)(2) of the Louisiana Civil Code governing liberative

   prescription, because Court IV/V is timely filed in Louisiana but time-barred in New York, it “shall

   be maintained unless . . . maintenance of the action in this state is not warranted [i] by the policies

   of this state and its relationship to the parties or the dispute nor [ii] by any compelling

   considerations of remedial justice.” This Court is not without guidance in evaluating those two

   considerations. When determining whether maintenance of Count IV/V is warranted by Louisiana

   policies, this Court examines “the relationship, if any, that this state has with the parties or their



                                                     35
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 36 of
                                           48



   dispute.” LA. CIV. CODE art. 3549, Revision Cmt. (i). For example, if neither party here were a

   Louisiana domiciliary, “and neither they nor their dispute are related to this state in any other

   significant way, the policies of this state would not be served by imposing on its overburdened

   courts the adjudication of a dispute which, but for the existence of jurisdiction, is essentially a

   foreign dispute.” Id. But here, the Debtor is a Louisiana domiciliary and so “there would seem to

   be less of a concern about forum shopping by the plaintiff and less of an argument of unfair surprise

   by the defendant.” Id. “These two factors would suggest that allowing the action would be

   warranted by the policies of this state, but whether or not this would actually be so should be

   determined by the court by examining all the circumstances surrounding the particular case.” Id.

   That brings this Court to evaluating “any compelling consideration of remedial justice.” That

   consideration looks to whether, as examples, alternative forums are available and, if so, whether

   those forums “although not impossible would be extremely inconvenient for the parties.” LA. CIV.

   CODE art. 3549, Revision Cmts. (f), (j).

          Here, this Court observes that Arrowhead filed suit against the Debtor in the state of its

   own organization and principal place of business, so no forum-shopping or unfair-surprise

   concerns exist.   But, perhaps more importantly, because the Debtor has voluntarily sought

   bankruptcy relief in this Court, this forum is now the only forum available to Arrowhead to seek

   redress of its alleged grievance against the Debtor. Therefore, this Court finds that, pursuant to

   article 3549(B)(2), this Court will maintain Count IV/V as timely filed under Louisiana’s

   prescriptive period, even though it may be time-barred under New York’s statute of limitations.

   See Marchesani v. Pellerin-Milnor Corp., 269 F.3d 481, 491–93 (5th Cir. 2001) (observing “article

   3549’s high standards for displacing Louisiana’s law of prescription” and allowing Tennessee

   plaintiffs to proceed with action against Louisiana defendant).



                                                    36
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 37 of
                                           48



           The Court finds that Arrowhead has alleged facts in Count IV/V that, when viewed in the

   light most favorable to it, could entitle Arrowhead to relief; therefore, the Court denies the Motion

   To Dismiss as to Count IV/V.

           G. Arrowhead Has Stated a Plausible Claim for Simulation

           In Count VI, citing articles of the Louisiana Civil Code dealing with simulations,6

   Arrowhead seeks to categorize all alleged direct or indirect transfers to the Debtor of the Collateral

   Proceeds belonging to Arrowhead as “simulations.” See Compl. ¶ 118. That theory of recovery

   is a state law claim grounded in Louisiana law and thus this Court will apply Louisiana substantive

   law in determining whether Arrowhead has sufficiently pled a claim for relief. See LA. CIV. CODE

   art. 3515.

           “Under Louisiana law, a simulation is a contract that by mutual consent does not express

   the true intent of the parties.” Joyner v. S.F.L. & S.I.L., LLC, 485 B.R. 538, 555 (W.D. La. 2013)

   (citing LA. CIV. CODE art. 2025; Succession of Terral, 312 So.2d 296, 299 (La. 1975) (holding that

   a simulated contract has no existence in fact and may be declared a sham)). “An absolute

   simulation has no effect between the parties because they intend that their contract produce no

   effects between them.” Id. (citing LA. CIV. CODE art. 2026). “A relative simulation is a transaction

   in which the parties intend that their agreement produce effects between them that differ from

   those recited in the contract.” Id. (citing LA. CIV. CODE art. 2027). Further “[w]hen the thing sold

   remains in the corporeal possession of the seller the sale is presumed to be a simulation, and, where

   the interest of heirs and creditors of the seller is concerned, the parties must show that their contract

   is not a simulation.” LA. CIV. CODE art. 2480.



   6
            Arrowhead has invoked Louisiana law as the basis for Count VI and the Debtor has not challenged
   that invocation; therefore, for purposes of this motion, this Court proceeds on the assumption that Louisiana
   law applies.
                                                        37
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 38 of
                                           48



          Here, Arrowhead alleges that transfers of the Collateral Proceeds that belong to Arrowhead

   from the Seven Arts Companies directly or indirectly to the Debtor constituted simulations because

   the person that controlled all of those companies, Peter Hoffman, “maintain[ed] dominion and

   control” over the Collateral Proceeds. See Compl. ¶ 118. Arrowhead also alleges in its Complaint

   that the transfers were made in an attempt to place the Collateral Proceeds out of Arrowhead’s

   reach. See Compl. ¶¶ 81, 117. Taking those accusations as true, this Court finds that Arrowhead

   has alleged a plausible claim for simulation. Although the Debtor argues reasons for those

   transfers and attempts to present evidence of a “counterletter” as a defense to the claim of

   simulation, see Motion To Dismiss, at 16–17, “[t]he Court’s function on a motion to dismiss is

   ‘not to weigh the evidence that might be presented at trial but merely to determine whether the

   complaint itself is legally sufficient.’” JSC Foreign Econ. Ass’n Technostroyexport v. Int’l Dev.

   & Trade Servs., Inc., 295 F. Supp. 2d 366, 372 (S.D.N.Y. 2003) (quoting Goldman v. Belden, 754

   F.2d 1059, 1067 (2d Cir. 1985)).

          The Debtor also claims that Count VI is prescribed. But “[t]he jurisprudence discussing

   prescription for claims of simulations has indicated that an action to establish the contract as a

   simulation does not prescribe.” Scott v. Sneed, 210 So.3d 872, 877 (La. App. 2 Cir. 2016) (citation

   omitted). The Court finds that Arrowhead has alleged facts in Count VI that, when viewed in the

   light most favorable to it, could entitle Arrowhead to relief; therefore, the Court denies the Motion

   To Dismiss as to Count VI.




                                                    38
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 39 of
                                           48




             H.     Arrowhead Has Failed To State Plausible Claims for Constructive and Actual
                    Fraudulent Conveyance as Well as for Fraudulent Concealment

                    1. Does the Master Agreement’s choice-of-law provision apply to Arrowhead’s
                       fraudulent conveyance and fraudulent concealment claims?

             In Counts VII and VIII, Arrowhead seeks to avoid allegedly fraudulent conveyances of the

   Collateral Proceeds. In Count X, Arrowhead alleges that the Seven Arts Companies (and the

   Debtor as a member of the single business enterprise) fraudulently concealed transfers of the

   Collateral Proceeds that were to be held in trust and paid to Arrowhead. Claims for fraudulent

   conveyance and fraudulent concealment sound in tort; the initial question is whether the Master

   Agreement’s § 9.5.5 choice-of-law provision indicating that the agreement “shall be governed by

   and construed in accordance with the laws of the State of New York” applies to Arrowhead’s fraud

   claims.

             Under Fifth Circuit law, when “there are no differences between the relevant substantive

   laws of the respective states, there is no conflict, and a court need not undertake a choice of law

   analysis.” R.R. Mgmt. Co. v. CFS La. Midstream Co., 428 F.3d 214, 222 (5th Cir. 2005). No

   conflict exists as to whether the Master Agreement’s choice-of-law provision applies here. “Under

   New York law, in order for a choice-of-law clause to apply to claims for tort arising incident to

   the contract, the express language of the provision must be ‘sufficiently broad’ as to encompass

   the entire relationship between the contracting parties.” Krock v. Lipsay, 97 F.3d 640, 645 (2d Cir.

   1996). Likewise, under Louisiana law, “choice of law provisions that refer narrowly to the contract

   govern only matters of contract interpretation and enforcement.” Wright’s Well Control Servs.,

   LLC v. Oceaneering Int’l, Inc., No. 15-1720, 2015 WL 7281618, at *11 (E.D. La. Nov. 16, 2015)

   (citing cases). In each of those cases, the courts found that narrow choice-of-law provisions,



                                                    39
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 40 of
                                           48



   similar to the one here, that refer only to how to interpret the contract itself and that do not purport

   to encompass all disputes between the parties do not apply to tort claims. See Krock, 97 F.3d at

   645; Wright’s Well Control Servs., LLC, 2015 WL 7281618, at *11. This Court finds that § 9.5.5

   likewise applies only to claims requiring interpretation of the Master Agreement itself and does

   not apply to claims sounding in tort.

                   2. Does New York or Louisiana fraudulent conveyance/concealment law apply?

           Because the New York choice-of-law provision in the Master Agreement does not apply

   to Arrowhead’s fraudulent conveyance or fraudulent concealment claims, this Court applies

   Louisiana’s choice-of-law rules to determine whether New York or Louisiana fraudulent

   conveyance /concealment law applies. See ASARCO LLC v. Americas Mining Corp., 382 B.R. 49,

   60–61 (S.D. Tex. 2007) (citations omitted). Articles 3515 to 3549 of the Louisiana Civil Code

   deal with conflict of laws as they apply to negligent and intentional torts. By way of background

   provided by Judge Morgan in Babin v. Caddo East Estates I, Ltd.:

           In 1984–1988, the Louisiana State Law Institute prepared a Projet for the
           Codification of the Louisiana Law of Conflict of Laws (“Projet”), which was
           adopted by the Louisiana Legislature during the 1991 session, to be effective
           January 1, 1992. The articles added to the Civil Code by the Projet were placed in
           the newly formed Book IV of the Civil Code, Conflict of Laws. . . . Professor
           Symeon C. Symeonides, formerly the Albert Tate Professor of Law at the LSU Law
           Center, was the Reporter for the Projet and has written extensively about choice-
           of-law issues in Louisiana.

   517 B.R. 649, 652 (E.D. La. 2014). Professor Symeonides provided the foundation for the

   organization of the articles as such:

           The Section on Torts, or, in civilian terminology, “Delictual and Quasi-Delictual
           Obligations,” begins with another general article, Article [35]42, which restates in
           slightly more specific terms the general approach of Article [35]15, and then
           descends gradually to narrower presumptive rules for different categories of issues.
           Article [35]43 provides some specific rules for “issues of conduct and safety”;
           Article [35]44 establishes specific rules for “issues of loss distribution and financial
           protection”; Article [35]45 provides the rule for products liability cases, regardless

                                                     40
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 41 of
                                           48



          of whether the particular issue at stake pertains to conduct or loss distribution;
          Article [35]46 enunciates a special rule for punitive damages applicable to both
          products and non-products cases; Article [35]47 provides an “escape valve” for the
          rules of Articles [35]43–[35]46; and finally, Article [35]48 contains a special rule
          with regard to the domicile of juridical persons.

   Id. at 352–63 (quoting Symeon C. Symeonides, Problems and Dilemmas in Codifying Choice of

   Law for Torts: The Louisiana Experience in Comparative Perspective, 38 AM. J. COMP. L. 431,

   433–34 (1990) [hereinafter Symeonides, Choice of Law for Torts]).

          “Thus, Article 3542 provides a general rule for choice-of-law in all Louisiana tort cases

   but it applies only if there is no more specific article or when the escape valve of Article 3547

   applies.” Id. at 653. Under articles 3515 and 3542, “the ultimate question is not which state has

   the most ‘significant interest’ in the dispute, but rather which state’s policies would be most

   seriously impaired if its law were not applied to the issue.” Marchesani v. Pellerin-Milnor Corp.,

   269 F.3d 481, 488 (5th Cir. 2001). In other words, this Court would seek to identify the “‘state

   which, in light of its relationship to the parties and the dispute and its policies rendered pertinent

   by that relationship, would bear the most serious legal, social, economic, and other consequences

   if its law were not applied.’” Id. (quoting LA. CIV. CODE art. 3515, Revision Cmt. (b)). But article

   3543 provides a more specific rule for issues of conduct and safety in all Louisiana non-product

   liability tort cases; therefore, article 3543 has already determined the state whose policies would

   be most seriously impaired if its law were not applied. Caddo East Estates I, Ltd., 517 B.R. at

   653.

          Article 3543 states that “[i]ssues pertaining to standards of conduct and safety are governed

   by the law of the state in which the conduct that caused the injury occurred, if the injury occurred

   in that state or in another state whose law did not provide for a higher standard of conduct.”

   Therefore, “Article 3543 discounts domicile and focuses instead on the place of conduct and the



                                                    41
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 42 of
                                           48



   place of injury.” Caddo East Estates I, Ltd., 517 B.R. at 653. As explained by Professor

   Symeonides:

          Based on the premise that conduct-regulating rules are territorially oriented, Article
          [35]43 discounts domicile as a connecting factor and focuses instead on the place
          of conduct and the place of injury. When these two contacts coincide in the same
          state, or when they are located in different states that adhere to the same standard
          of conduct and safety, there is no actual conflict. In interest-analysis terminology,
          these cases would easily be classified as “false conflicts” in which the state of
          conduct would be the only interested state. This is why in these cases the first
          paragraph of Article [35]43 calls for the application of the law of the place of the
          conduct, without any further qualifications and without regard to whether the
          standard prescribed by that law is higher or lower than, for instance, the standard
          prescribed by the law of the domicile of either or both parties.

   Id. (quoting Symeonides, Choice of Law for Torts, at 444).

          Tracking the analysis employed by the court in Caddo East Estates I, Ltd., see id. at 654,

   Arrowhead asserts tort claims for fraudulent conveyance and fraudulent concealment, alleging that

   the Seven Arts Companies’ conduct occurred in New York, see Compl. ¶¶ 119–139; 147–155.

   New York law provides causes of action for fraudulent conveyance, see N.Y. DEBT & CRED. LAW

   §§ 270–281, and fraudulent concealment, see Katen & Sons, Inc. v. Alleghency Trucks, Inc., No.

   3:16-CV-01124, 2018 WL 4689089, at *4 (N.D.N.Y. Sept. 28, 2018). Likewise, Louisiana law

   does as well. See LA. CIV. CODE art. 2036; Terrebonne Concrete, LLC v. CEC Enters., LLC, 76

   So.3d 502 509 (La. App. 1 Cir. 2011). Thus, a false conflict exists and, under article 3543, New

   York fraudulent conveyance and fraudulent concealment law applies. See Caddo East Estates I,

   Ltd., 517 B.R. at 654 (finding a false conflict where both Louisiana and Texas provide cause of

   action for alleged tortious actions and applying law of state where tortious actions occurred per

   article 3543).




                                                   42
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 43 of
                                           48



                  3. Has Arrowhead stated claims for constructive and actual fraudulent
                     conveyance as well as fraudulent concealment?

          In Count VII, Arrowhead specifically invokes section 273-a of New York’s Uniform

   Fraudulent Conveyance Act, which is one of several types of constructive fraud under New York

   law. See Compl. ¶ 125. 7 To state a valid claim under section 273-a, Arrowhead must allege: “(1)

   the conveyance was made without fair consideration; (2) at the time of the transfer, the transferor

   was a defendant in an action for money damages or a judgment in such action had been docketed

   against him; and (3) a final judgment has been rendered against the transferor that remains

   unsatisfied.” Berkshire Bank v. Tedeschi, No. 11-CV-0767, 2016 WL 1029526, at *3 (N.D.N.Y.

   Mar. 15, 2016) (quoting Neshewat v. Salem, 365 F. Supp. 2d 508, 518 (S.D.N.Y. 2005)).

   Arrowhead has alleged a claim for constructive fraud under New York law. See Compl. ¶¶ 123–

   124, 126.

          Likewise, in Count VIII, Arrowhead alleges a claim of actual fraudulent conveyance under

   section 276 of New York’s Uniform Fraudulent Conveyance Act, as it alleges that the transfers at

   issue were made with actual intent to hinder, delay, or defraud Arrowhead. See Compl. ¶¶ 134–

   138; see also Berkshire Bank, 2016 WL 1029526, at *3 (“A plaintiff may additionally establish a

   fraudulent conveyance pursuant to § 276, where it is alleged that the conveyance was made ‘with

   actual intent, as distinguished from intent presumed in law, to hinder, delay, or defraud either

   present or future creditors.’” (quoting N.Y. DEBT. & CRED. LAW § 276)).

          In Count X, however, Arrowhead has failed to state a claim for fraudulent concealment.

   Under New York law, to prove a claim for fraudulent concealment, a plaintiff must show (1) the



   7
            On December 6, 2019, New York’s Legislature repealed N.Y. Debtor & Creditor Law § 273-a and
   replaced the law with provisions of the Uniform Voidable Transaction Act. But the new law will only be
   applicable to transfers made on or after April 4, 2020. See N.Y. DEBT. & CRED. LAW § 273 (McKinney)
   (effective Apr. 4, 2020).
                                                    43
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 44 of
                                           48



   defendant made a material false representation, (2) the defendant intended to defraud the plaintiff

   thereby, (3) the plaintiff reasonably relied upon the representation, (4) the plaintiff suffered

   damage as a result of such reliance, and (5) the defendant had a duty to disclose the information

   withheld. See Katen & Sons, Inc., 2018 WL 4689089, at *3–4. Arrowhead alleges that the Seven

   Arts Companies (and, by extension, the Debtor) through their principals owed a duty of disclosure

   to Arrowhead, and made material false representations with intent to defraud Arrowhead. But it

   fails to allege the other requisite elements of fraudulent concealment under New York law; that is

   to say, it fails to allege that it reasonably relied on the representations and that it suffered damage

   as a result of its reliance. See Compl. ¶¶ 147–155.

          Although the Debtor erroneously argues that Louisiana’s fraudulent conveyance law

   applies, it nevertheless makes two arguments regarding Arrowhead’s allegations: (i) Counts VII

   and VIII fail to satisfy Federal Rule of Civil Procedure 9(b)’s pleading standards and (ii) any claim

   has prescribed. See Motion To Dismiss, at 8–9, 11–12. Examining the Debtor’s second argument

   of prescription, this Court applies article 3549(B) of the Louisiana Civil Code governing liberative

   prescription. New York fraudulent conveyance law applies to Counts VII and VIII; therefore, this

   Court must ascertain the limitations periods for those claims under both Louisiana and New York

   law to determine whether the claims are prescribed.

          In Louisiana, “it is evident that there are two possible prescriptive dates and one peremptive

   date for bringing a revocatory action.” London Towne Condominium Homeowner’s Ass’n v.

   London Towne Co., 939 So.2d 1227, 1233 (La. 2006). “An action must be brought: (1) within

   one year from the time the obligee learned or should have learned of the act of the obligor that the

   obligee seeks to annul; (2) within one year from the time the obligee learned or should have learned

   of the result of the failure to act of the obligor that the obligee seeks to annul; or (3) never after



                                                     44
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 45 of
                                           48



   three years from the date of the act or the result of the failure to act.” Id.; see also LA. CIV. CODE

   art. 2041. As discussed above, Arrowhead does not allege in its Complaint specific dates when

   the Seven Arts Companies transferred to the Debtor, Leeway, or any of the Royal Street Properties

   the Collateral Proceeds that should have been segregated and paid to Arrowhead. But Arrowhead

   alleges that it filed the NY State Court Action in May 2010 for default under the Master

   Agreement, including “failure to pay monies due and payable to Arrowhead.” Compl. ¶ 26.

   Arrowhead filed this adversary proceeding in April 2020. Based upon those allegations, and

   generously assuming that the breach of the Master Agreement, that is, transfers of the Collateral

   Proceeds to entities other than Arrowhead and Arrowhead’s discovery of those transfers, occurred

   at the latest in May 2010, Arrowhead has not timely filed its claim for constructive or fraudulent

   conveyance under Louisiana law. Therefore, pursuant to article 3549 of the Louisiana Civil Code,

   “the action shall be dismissed unless it would not be barred in the state whose law would be

   applicable to the merits and maintenance of the action in this state is warranted by compelling

   considerations of remedial justice.” LA. CIV. CODE. art. 3549(B)(1).

          Under New York law, a plaintiff must commence a fraudulent conveyance claim “within

   either six years from the date of the fraud, or two years from the date of her discovery of the fraud.”

   Leone v. Sabbatino, 652 N.Y.S.2d 628, 629 (N.Y. App. Div. 1997) (interpreting N.Y. C.P.L.R.

   213 to require constructive fraud claims to be commenced within six years and actual fraud claims

   where the defendants is alleged to have intentionally participated in the transfer for the purpose of

   hiding assets from the plaintiff to be commenced within two years of discovery of the allegedly

   fraudulent transfers). Based upon the timeline alleged in the Complaint, Arrowhead must have

   commenced its action for constructive fraudulent conveyance by May 2016 and actual fraudulent




                                                     45
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 46 of
                                           48



   conveyance by May 2012; therefore Counts VII and VIII are prescribed; there is no need to

   examine the sufficiency of its pleading of those Counts.

          Based on the foregoing, this Court grants the Debtor’s Motion To Dismiss as to Counts VII

   and VIII for constructive and actual fraudulent conveyance as prescribed, and Count X for

   fraudulent concealment for failure to state a claim.

          I. Arrowhead’s Claim for Unjust Enrichment Must Be Dismissed

          Finally, in Count IX, Arrowhead asserts that the Debtor has been unjustly enriched by

   receiving transfers of the Collateral Proceeds that should have been segregated and paid to

   Arrowhead under the Master Agreement. See Compl. ¶¶ 140–146. For the reasons discussed

   supra, Part H.1., the choice-of-law provision in the Master Agreement does not apply to

   Arrowhead’s claim of unjust enrichment, so this Court must determine whether the law of

   Louisiana or the law of New York applies to Arrowhead’s unjust enrichment claim.

          Article 3544 of the Louisiana Civil Code provides the choice-of-law rules for issues of

   “loss distribution and financial protection.” In pertinent part, article 3544 provides:

          Issues pertaining to loss distribution and financial protection are governed, as
          between a person injured by an offense or quasi-offense and the person who caused
          the injury, by the law designated in the following order:

                  (1)      If, at the time of the injury, the injured person and the person who
                  caused the injury were domiciled in the same state, by the law of that state.
                  Persons domiciled in states whose law on the particular issue is
                  substantially identical shall be treated as if domiciled in the same
                  state . . . .

   LA. CIV. CODE art. 3544 (emphasis added). Louisiana, New York—and even Bermuda, where

   Arrowhead is domiciled, see Compl. ¶ 5—all recognize a claim for unjust enrichment. See LA.

   CIV. CODE art. 2298; Minyard v. Curtis Prods., Inc., 251 La. 624, 649 (1967) (“There is a general

   concept of quasi contractual obligations; it is a concept based upon the principle that were there is



                                                    46
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 47 of
                                           48



   an unjust enrichment of one at the expense or impoverishment of another, then the value of that

   enrichment or else, in some cases, the amount of the impoverishment, must be restituted.”

   (citations omitted)); Cohen v. BMW Inv. L.P., 144 F. Supp. 3d 492, 500 (S.D.N.Y. 2015); Capital

   Sec. Ltd. v. Woodruff, No. 2017-370, slip op. at 8 (Sup. Ct. Bda. Apr. 16, 2018) (“It is well known

   and established law that a Plaintiff must prove on the facts that the Defendant has received a benefit

   before it can be said that there has been any enrichment. That enrichment must be shown to have

   been at the expense of the Plaintiff and its retention by the Defendant unjust without a meritorious

   defence to support a claim of unjust enrichment. Unjust enrichment may arise in varying forms.

   Its existence is not restricted to the receipt of a tangible benefit such as money but may also arise

   where the defendant has been unfairly spared from an expense otherwise owing.”). Thus, a false

   conflict exists and the law of the forum, here, Louisiana, applies. See Fietz v. Southland Nat’l Ins.

   Co., 484 F. Supp. 2d 535, 546 (W.D. La. 2007) (citing Schneider Nat’l Transport v. Ford Motor

   Co., 280 F.3d 532, 536 (5th Cir. 2002) (“If the laws of the states do not conflict, then no choice-

   of-law analysis is necessary.”).

          But assuming that Arrowhead has stated a claim for unjust enrichment under Louisiana

   law, it is precluded from seeking recovery under that theory of relief. The statute codifying the

   doctrine of unjust enrichment in Louisiana provides:

          A person who has been enriched without cause at the expense of another person is
          bound to compensate that person . . . . The remedy declared here is subsidiary
          and shall not be available if the law provides another remedy for the
          impoverishment or declares a contrary rule.

   LA. CIV. CODE art. 2298 (emphasis added). “[F]or a party to move forward with a claim of unjust

   enrichment, he or she must have no other remedy under the law.” Brees v. Houser, No. 13-4760.

   2014 WL 3587333, at *5 (E.D. La. July 21, 2014) (citing Walters v. MedSouth Record Mgmt.,

   LLC, 38 So.3d 241, 241 (La. 2010)); see also JP Mack Indus. LLC v. Mosaic Fertilizer, LLC, 970

                                                    47
Case 20-01022 Doc 55 Filed 08/28/20 Entered 08/28/20 09:24:14 Main Document Page 48 of
                                           48



   F. Supp. 2d 516, 521 (E.D. La. 2013); Gen. Accident Ins. Co. of Am. v. Aggreko, LLC, No. 11-

   1682, 2012 WL 6738217 (W.D. La. Dec. 28, 2012). Because Arrowhead has other remedies

   against the Debtor, it is precluded from pursuing a recovery under a theory of unjust enrichment.

   For that reason, this Court grants the Motion To Dismiss as it relates to Count IX.

                                                 CONCLUSION

           For the foregoing reasons and as stated herein, the Court GRANTS IN PART and DENIES

   IN PART the Debtor’s Request for Judicial Notice, GRANTS IN PART and DENIES IN PART

   Arrowhead’s Request for Judicial Notice, GRANTS IN PART and DENIES IN PART the Motion

   To Dismiss, and GRANTS the Debtor’s Motion To Strike. 8

                    New Orleans, Louisiana, August 28, 2020.



                                                           MEREDITH S. GRABILL
                                                      UNITED STATES BANKRUPTCY JUDGE




   8
           It is the policy of this Court to require leave prior to filing reply briefs and sur-reply briefs. The
   Court did not consider Arrowhead’s Sur-Reply in its resolution of the Motion To Dismiss.
                                                         48
